DETAILED ACTION
This office action is responsive to request for continued examination filed on February 5, 2021 in this application Michiyama et al., U.S. Patent Application No. 16/441,814 (Filed June 14, 2019) claiming priority to JP2019-054577 (3/22/2019) claiming priority to U.S. Provisional Application No. 62/686,359 (filed 6/18/2018) (“Michiyama”).  Claim 1 – 13 were pending.  Claims 1, 12, and 13 are amended.  Claims 1 – 13 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on February 5, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/2/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  The references listed therein have been considered, and placed in the application file.

Response to Arguments
	With respect to Applicant’s argument on pg. 8 - 9 of the Applicant’s Remarks (“Remarks”) stating that prior art reference Gutierrez fails to teach the transaction data 1 – 4 being stored in the distributed ledger, examiner respectfully disagrees, however in the interests of Nikitin is added which teaches the argued limitations.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  Nikitin teaches that the distributed ledger stores information identifying the software version being upgraded and the upgrade version itself in the form of hashes of the source-code and binaries, as well as the identities of the software developers and the signatures of the software developers in the form of the developers signatures.  Nikitin at pg. 2 (skipchain); id. at pg. 7 §5.3 (version hash and developer signatures); id. at pg. 8 §5.4 (version hashes and developer signatures are stored in a blockchain).  Therefore the prior art teaches the transaction data 1 – 4 being stored in the distributed ledger.

Allowable Subject Matter
The following proposed amendment, if entered, would place the application in condition for allowance:
1. (Currently Amended) A management method for software versions, the management method to be executed by a version management system, the management method comprising:
receiving, by a first management apparatus among a plurality of management apparatuses which are included in the version management system and hav[[e]]ing a plurality of distributed ledgers including a first distributed ledger and a second distributed ledger branched from the first distributed ledger, transaction data, specified as derived from a first version series or a second version series, from a software development apparatus connected through a network to the first management apparatus, the transaction data including:
(i) first information on a first version of software developed by a software developer using the software development apparatus,

(iii) identification information of the software developer, and
(iv) an electronic signature of the software developer;
validating, by the first management apparatus, legitimacy of the transaction data using the electronic signature of the software developer included in the transaction data received; and 
storing, by each of the management apparatuses, the transaction data in a , distributed ledger corresponding to a version series corresponding to the transaction data specified, among the first version series and the second version series, when the transaction data is legitimate, the transaction data including the first information, the second information, the identification information, and the electronic signature.  

2. (Previously Presented) The management method according to claim 1,
wherein the second information includes a version number of the second version, and the management method further comprises:
2transmitting a new version number to the software development apparatus as the version number of the second version when a request to issue the version number of the second version has been received from the software development apparatus before the receiving; and
receiving transaction data including, as the second information, the new version number transmitted to the software development apparatus in the receiving.  


wherein the first information includes a version number of the first version, and
the second information includes a hash value of the second version and the version number of the second version.  

4. (Original) The management method according to claim 1,
wherein the first information includes a hash value of the first version, and
the second information includes a hash value of the second version.  

5. (Original) The management method according to claim 1,
wherein the first information includes a hash value of the first version, and
the second information includes a hash value of a difference between the first version and the second version.  

6. (Previously Presented) The management method according to claim 1,
wherein the software development apparatus possesses location information indicating a location where the second version is stored, and
3in the management method,
transaction data including the location information is received in the receiving.  

7. (Cancelled)

8. (Cancelled) 

9. (Original) The management method according to claim 1, further comprising:
generating transaction data indicating removal of one version series when removing the one version series, and storing the transaction data generated in a distributed ledger corresponding to the one version series.  

10. (Original) The management method according to claim 1, further comprising:
4providing a token to the software developer with reference to the transaction data stored in the distributed ledger.  

11. (Original) The management method according to claim 1,
wherein the distributed ledgers are blockchains, and
when the transaction data is legitimate, the management apparatuses store the transaction data in the blockchains.  

12. (Currently Amended) A management apparatus which is a first management apparatus among a plurality of management apparatuses which are included in a version management system for managing software versions and hav[[e]]ing a plurality of distributed ledgers including a first distributed ledger and a second distributed ledger branched from the first distributed ledger, the management apparatus comprising:
a processor; and
a non-transitory computer-readable medium having stored thereon executable instructions that, when executed by the processor, cause the first management apparatus to function as:

receives transaction data, specified as derived from a first version series or a second version series, from a software development apparatus connected through a network to the first management apparatus, the transaction data including:
(i) first information on a first version of software developed by a software developer using the software development apparatus,
(ii) second information on a second version of the software developed by the software developer using the software development apparatus, the second version of the software 5being an upgraded version of the first version of the software,
(iii) identification information of the software developer, and
(iv) an electronic signature of the software developer, and 
validates legitimacy of the transaction data using the electronic signature of the software developer included in the transaction data received; and
a ledger manager which stores the transaction data in the distributed ledger[[s]], corresponding to a version series corresponding to the transaction data specified, among the first version series and the second version series, when the transaction data is legitimate, the transaction data including the first information, the second information, the identification information, and the electronic signature.  

13. (Currently Amended) A non-transitory computer-readable recording medium which stores a program for operating a computer as a first management apparatus among management apparatuses which are included in a version management system for managing software versions  including a first distributed ledger and a second distributed ledger branched from the first distributed ledger, the program causing the computer to execute:
receiving transaction data, specified as derived from a first version series or a second version series, from a software development apparatus connected through a network to the first management apparatus, the transaction data including:
(i) first information on a first version of software developed by a software developer using the software development apparatus,
(ii) second information on a second version of the software developed by the software developer using the software development apparatus, the second version of the software being an upgraded version of the first version of the software,
(iii) identification information of the software developer, and
(iv) an electronic signature of the software developer;
6validating legitimacy of the transaction data using the electronic signature of the software developer included in the transaction data received; and
storing the transaction data in the distributed ledger[[s]], corresponding to a version series corresponding to the transaction data specified, among the first version series and the second version series, when the transaction data is legitimate, the transaction data including the first information, the second information, the identification information, and the electronic signature.


Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al., United States Patent Application Publication No2010/0250400 (Published September 30, 2010, filed March 29, 2010) (“Gutierrez”), in view of Wang et al., United States Patent No. 10,365,922  (Patented July 30, 2019, filed April 10, 2018) (“Wang”) and Nikitin, Kirill et al., "CHAINIAC: Proactive Software-Update Transparency via Collectively Signed Skipchains and Verified Builds", Crypto 2017, 37th International Cryptology Conference, University of California, Santa Barbara (UCSB), August 2017, Vol. 37, pages 1-18 (“Nikitin”).

Claims 1, 12, and 13
With respect to claims 1, 12, and 13 Gutierrez teaches the invention as claimed including a management method for software versions, the management method to be executed by a version management system, the management method comprising: 
5receiving, by a first management apparatus… transaction data from a software development apparatus connected through a network to the first management apparatus, the transaction data including: (i) first information on a first version of software developed by a software developer using the software development apparatus, (ii) 10second information on a second version of the software developed by the software developer using the software development apparatus, the second version of the software being an upgraded version of the first version of the software, (iii) identification information of the software developer, and (iv) an electronic signature of the software developer; validating, by the first management apparatus, legitimacy of the transaction data using the electronic signature of the software developer included in the transaction 15data received; {Version information identifying old and upgraded versions of software created by a software developer such as a “vendor site 20” are received by a management system which verifies the legitimacy of the upgrade transaction using a provided electronic signature of the software developer and the upgrade is performed.  Gutierrez at ¶¶ 0144 & 0145.}
However, Gutierrez does not explicitly teach the limitation:
among a plurality of management apparatuses which are included in the version management system and have distributed ledgers,… and storing, by each of the management apparatuses, the transaction data in a corresponding distributed ledger among the distributed ledgers when the transaction data is legitimate. {Wang does teach this limitation.  Wang teaches that method for receiving and verifying a software upgrade version, as taught in Gutierrez includes where the version is stored in and distributed via a distributed ledger using keys, version numbers, hashes of the version, and validation of the keys and hashes to ensure the upgrade and transactions are legitimate.  Wang at col. 9 ll. 48 – 62 (version id. at col. 10 ln.33 – col. 11 ln.10 (hashing and distributing).  
Gutierrez and Wang are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software installation, and both are trying to solve the problem of how to verify version upgrades.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for receiving and verifying a software upgrade version, as taught in Gutierrez with using a distributed ledger, as taught in Wang.  Wang teaches that the use of a ledger allows for multiple layers of customizable security and verification.  Id. at col. 10 ll. 18 - 32.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for receiving and verifying a software upgrade version, as taught in Gutierrez with using a distributed ledger, as taught in Wang, for the purpose of securely verifying an upgrade version.}
However, Gutierrez and Wang do not explicitly teach the limitation:
the transaction data including the first information, the second information, the identification information, and the electronic signature.  {Nikitin does teach this limitation.  Nikitin teaches that method for receiving and verifying a software upgrade version using a distributed ledger, as taught in Gutierrez and Wang includes where the distributed ledger stores information identifying the software version being upgraded and the upgrade version itself in the form of hashes of the source-code and binaries, as well as the identities of the software developers and the signatures of the software developers in the form of the developers signatures.  Nikitin at pg. 2 (skipchain); id. at pg. 7 §5.3 (version hash and developer signatures); id. at pg. 8 §5.4 (version hashes and developer signatures are stored in a blockchain).  
Gutierrez, Wang, and Nikitin are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software installation, and both are trying to solve the problem of how to verify version upgrades.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for receiving and verifying a software upgrade version using a distributed ledger, as taught in Gutierrez and Wang with storing the version and developer information in the distributed ledger, as taught in Nikitin.  Wang teaches that the use of a ledger allows for multiple layers of customizable security and verification and the purpose of Nikitin’s ledger is to improve security.  Wang at col. 10 ll. 18 – 32; Nikitin at pg. 1 – 2 (skipchain).  Therefore, one having ordinary skill in the art would have been motivated to combine a method for receiving and verifying a software upgrade version using a distributed ledger, as taught in Gutierrez and Wang with storing the version and developer information in the distributed ledger, as taught in Nikitin, for the purpose of securely verifying an upgrade version.}

Claim 2
With respect to claim 2, Gutierrez, Wang, and Nikitin teach the invention as claimed, including: 
wherein the second information includes a version number of the second version, and the management method further comprises: transmitting a new version number to the software development apparatus as the 25version number of the second version when a request to issue the version number of the second version has been received from the software development apparatus before the receiving; and  46receiving transaction data including, as the second information, the new version number transmitted to the software development apparatus in the receiving.  {The new version is stored in, and distributed, via a distributed ledger using keys, version numbers, hashes of the version, and validation of the keys and hashes to ensure the upgrade and transactions are legitimate.  Wang at col. 9 ll. 48 – 62 (version information and creating new ledger to distribute versions); id. at col. 10 ln.33 – col. 11 ln.10 (hashing and distributing).}

Claim 3
With respect to claim 3, Gutierrez, Wang, and Nikitin teach the invention as claimed, including: 
wherein the first information includes a version number of the first version, and the second information includes a hash value of the second version and the version number of the second version.  {The new version is stored in, and distributed, via a distributed ledger using keys, version numbers, hashes of the version, and validation of the keys and hashes to ensure the upgrade and transactions are legitimate.  Wang at col. 9 ll. 48 – 62 (version information and creating new ledger to distribute versions); id. at col. 10 ln.33 – col. 11 ln.10 (hashing and distributing).}

Claim 4
With respect to claim 4, Gutierrez, Wang, and Nikitin teach the invention as claimed, including: 
wherein the first information includes a hash value of the first version, and the second information includes a hash value of the second version.  {The new version is stored in, and distributed, via a distributed ledger using keys, version numbers, hashes of the version, and validation of the keys and hashes to ensure the upgrade and transactions are legitimate.  Wang at col. 9 ll. 48 – 62 (version information and creating new ledger to distribute versions); id. at col. 10 ln.33 – col. 11 ln.10 (hashing and distributing).}

Claim 5
With respect to claim 5, Gutierrez, Wang, and Nikitin teach the invention as claimed, including: 
wherein the first information includes a hash value of the first version, and the second information includes a hash value of a difference between the first version and the second version.   {The new version is stored in, and distributed, via a distributed ledger using keys, version numbers, hashes of the version, and validation of the keys and hashes to ensure the upgrade and transactions are legitimate.  Wang at col. 9 ll. 48 – 62 (version information and creating new ledger to distribute versions); id. at col. 10 ln.33 – col. 11 ln.10 (hashing and distributing).}

Claim 6
With respect to claim 6, Gutierrez and Wang teach the invention as claimed, including: 
wherein the software development apparatus possesses location information indicating a location where the second version is stored, and in the management method, 25transaction data including the location information is received in the receiving.  {The new Wang at col. 9 ll. 48 – 62 (version information and creating new ledger to distribute versions); id. at col. 10 ln.33 – col. 11 ln.10 (hashing and distributing).}

Claim 7
With respect to claim 7, Gutierrez, Wang, and Nikitin teach the invention as claimed, including: 
wherein when a second version series of the software is branched from a first version series of the software, a new distributed ledger having one or more versions including at least 5a latest version of the first version series as one or more versions of the second version series is generated, and the management apparatuses have the new distributed ledger.  {The new version is stored in, and distributed, via a distributed ledger using keys, version numbers, hashes of the version, and validation of the keys and hashes to ensure the upgrade and transactions are legitimate.  Wang at col. 9 ll. 48 – 62 (version information and creating new ledger to distribute versions); id. at col. 10 ln.33 – col. 11 ln.10 (hashing and distributing).}

Claim 8
With respect to claim 8, Gutierrez, Wang, and Nikitin teach the invention as claimed, including: 
wherein in the receiving, it is specified whether the transaction data is derived from the first version series or the second version series, and the transaction data received is stored in a distributed ledger corresponding to a version series corresponding to the transaction data specified, among the first version series and the second version series.  {The new version is stored in, and distributed, via a distributed ledger using keys, version numbers, hashes of the version, and validation of the keys and hashes to ensure the upgrade and transactions are legitimate.  Wang at col. 9 ll. 48 – 62 (version information and creating new ledger to distribute versions); id. at col. 10 ln.33 – col. 11 ln.10 (hashing and distributing).}

Claim 9
With respect to claim 9, Gutierrez, Wang, and Nikitin teach the invention as claimed, including: 
further comprising: generating transaction data indicating removal of one version series when removing the one version series, and storing the transaction data 20generated in a distributed ledger corresponding to the one version series.  {The new version is stored in, and distributed, via a distributed ledger using keys, version numbers, hashes of the version, and validation of the keys and hashes to ensure the upgrade and transactions are legitimate.  Wang at col. 9 ll. 48 – 62 (version information and creating new ledger to distribute versions); id. at col. 10 ln.33 – col. 11 ln.10 (hashing and distributing).}

Claim 10
With respect to claim 10, Gutierrez, Wang, and Nikitin teach the invention as claimed, including: 
further comprising: providing a token to the software developer with reference to the 25transaction data stored in the distributed ledger.  {The new version is stored in, and distributed, via a distributed ledger using keys, version numbers, hashes of the version, and validation of the keys and hashes to ensure the upgrade and transactions are legitimate.  Wang at col. 9 ll. 48 – 62 (version information and creating new ledger to distribute versions); id. at col. 10 ln.33 – col. 11 ln.10 (hashing and distributing).}

Claim 11
With respect to claim 11, Gutierrez, Wang, and Nikitin teach the invention as claimed, including: 
wherein the distributed ledgers are blockchains, and when the transaction data is legitimate, the management apparatuses store the transaction data in the blockchains.  {The new version is stored in, and distributed, via a a blockchain distributed ledger using keys, version numbers, hashes of the version, and validation of the keys and hashes to ensure the upgrade and transactions are legitimate.  Wang at col. 9 ll. 48 – 62 (version information and creating new ledger to distribute versions); id. at col. 10 ln.33 – col. 11 ln.10 (hashing and distributing).}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										September 11, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199